DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       Claims 1-20 are presented for examination.

Drawings
3.        The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the as cited in claim 18 said display panel that is closer to first base layer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.        Claim(s) 1, 2, 6, 10, 15-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (PG Pub NO 2021/0240326) in view of Zhang et al (PG Pub NO 2020/0026382)

As in claim 1, Chou et al discloses  a digitizer in which a folding area folded with respect to an imaginary folding axis extending in a first direction (Fig 1, 2A), a first non-folding area (Fig 2A item 221), and a second non-folding area (Fig 2A item 222) spaced apart from the first non-folding area (Fig 2A item 221) with the folding area interposed therebetween are defined, the display device (Fig 8-10) comprising: 
a first base layer; (Fig 8 item 701)
a second base layer disposed on the first base layer; (Fig 8 item 704)
a third base layer disposed on the second base layer; (Fig 8 item 708)
a first sensing line (Fig 2B item 202)disposed between the first base layer and the second base layer and extending in the first direction; 
and a second sensing line extending in a second direction substantially perpendicular to the first direction (Fig 2B item 201), disposed between the second base layer and the third base layer (Fig 2, 8) discloses 2nd sensing line (201/123) disposed between second base layer (704) and the third base layer (708), 
and comprising: 
a first sub-line portion disposed in the first non-folding area; (Fig 2B, 3A item 201/131) discloses first sub-line portion disposed on the left portion of the device 
a second sub-line portion disposed in the second non-folding area; (Fig 2B, 3A) discloses first sub-line portion disposed on the right portion of the device
and a third sub-line portion disposed between the first sub-line portion and the second sub-line portion and corresponding to the folding area (Fig 2B, 3A) discloses third sub-line disposed center/folding portion of the device,
but fails to disclose the third sub-line portion has a fracture strain greater than a fracture strain of the first sub-line portion and the second sub-line portion. However Zhang et al (Fig 3, 10 and Par 0031) discloses bending region having electrode with good ductility (i.e. ability of a material to have its shape changed without losing strength or breaking). Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Chou et al third sub-line disposed on the folding area with the teaching of Zhang et al wherein electrodes disposed in a folding area would have greater fracture strain (i.e. good ductility) in order to prevent from being damaged during the bending process. 

As in claim 2, Chou et al in view of Zhang et al discloses  the digitizer of claim 1, wherein the fracture strain of the third sub-line portion is equal to or greater than about 2 percent. (Zhang et al, Par 0031) discloses the use of electrode with good ductility in folding area, thus it would have been an obvious design choice to have said electrode fracture strain (i.e. ductility) equal to or greater than about 2 percent.

As in claim 6, Chou et al in view of Zhang et al discloses the digitizer of claim 1, wherein the third sub-line portion has a resistivity greater than a resistivity of the first sub-line portion and the second sub-line portion. (given property of third sub-line wherein said line being disposed in folding area wherein it is flexing and conductive material being imbedded within polymer; it would obviously have greater resistivity than first and second sub-line portions.

As in claim 10, Chou et al in view of Zhang et al discloses the digitizer of claim 1, further comprising: a first adhesive layer disposed between the first base layer and the second base layer and covering the first sensing line: and a second adhesive layer disposed between the second base layer and the third base layer and covering the second sensing line. Chou et al (Fig 8) discloses layering of said device wherein said layers are obviously attached/stacked using adhesive in-between the layers. 

As in claim 15, Chou et al in view of Zhang et al discloses the digitizer of claim 1, wherein the first sensing line is disposed directly on a surface of the second base layer facing the first base layer, and the second sensing line is disposed directly on a surface of the third base layer facing the second base layer. Chou et al (Fig 8) discloses layering of said device.

As in claim 16, Chou et al in view of Zhang et al discloses the digitizer of claim 1, wherein the first sensing line is disposed directly on a first surface of the second base layer (704) facing the first base layer, and the second sensing line is disposed directly on a second surface of the second base layer opposite to the first surface of the second base layer. Chou et al (Fig 8) discloses layering of said device wherein sense electrodes are disposed on base layers and facing each other.

As in claim 17, Chou et al discloses  a display device (Abstract, touch screen and  Fig 8) in which a folding area folded with respect to an imaginary folding axis extending in a first direction (Fig 1, 2A), a first non-folding area (Fig 2A item 221), and a second non-folding area (Fig 2A item 222) spaced apart from the first non-folding area (Fig 2A item 221) with the folding area interposed therebetween are defined, the display device (Fig 8-10) comprising:
a digitizer (Abstract and fig 1-3, touch screen); 
a display panel disposed on the digitizer; and a window disposed on the display panel [(Fig 8) discloses touch screen with cover layer), the digitizer comprising: 
a first base layer; (Fig 8 item 701)
a second base layer disposed on the first base layer; (Fig 8 item 704)
a third base layer disposed on the second base layer; (Fig 8 item 708)
a first sensing line (Fig 2B item 202)disposed between the first base layer and the second base layer and extending in the first direction (Fig 2,3, 8); 
and a second sensing line extending in a second direction substantially perpendicular to the first direction (Fig 2B item 201), disposed between the second base layer and the third base layer (Fig 2, 8) discloses 2nd sensing line (201/123) disposed between second base layer (704) and the third base layer (708), 
and comprising: 
a first sub-line portion disposed in the first non-folding area; (Fig 2B, 3A item 201/131) discloses first sub-line portion disposed on the left portion of the device 
a second sub-line portion disposed in the second non-folding area; (Fig 2B, 3A) discloses first sub-line portion disposed on the right portion of the device
and a third sub-line portion disposed between the first sub-line portion and the second sub-line portion and corresponding to the folding area (Fig 2B, 3A) discloses third sub-line disposed center/folding portion of the device,
but fails to disclose the third sub-line portion has a fracture strain greater than a fracture strain of the first sub-line portion and the second sub-line portion. However Zhang et al (Fig 3, 10 and Par 0031) discloses bending region having electrode with good ductility (i.e. ability of a material to have its shape changed without losing strength or breaking). Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Chou et al third sub-line disposed on the folding area with the teaching of Zhang et al wherein electrodes disposed in a folding area would have greater fracture strain (i.e. good ductility) in order to prevent from being damaged during the bending process. 

As in claim 18, Chou et al in view of Zhang et al discloses  the display device of claim 17, wherein the third base layer is closer to the display panel than the first base layer is. Chou et al (Fig 8) and Zhang et al (11-13) discloses layering of said device wherein the display layer is disposed in the middle closer to one layer; thus It would have been an obvious design choice to have display layer closer to particular layer of said device)

As in claim 19, Chou et al in view of Zhang et al discloses  the display device of claim 17, wherein the fracture strain of the third sub-line portion is equal to or greater than about 2 percent. (Zhang et al, Par 0031) discloses the use of electrode with good ductility in folding area, thus it would have been an obvious design choice to have said electrode fracture strain (i.e. ductility) equal to or greater than about 2 percent.

As in claim 20, Chou et al in view of Zhang et al discloses  the display device of claim 17, further comprising: a first adhesive layer disposed between the first base layer and the second base layer and covering the first sensing line; and a second adhesive layer disposed between the second base layer and the third base layer and covering the second sensing line. Chou et al (Fig 8) discloses layering of said device wherein said layers are obviously attached/stacked using adhesive in-between the layers.


7.        Claim(s) 3-5, 8, 9,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (PG Pub NO 2021/0240326) in view of Zhang et al (PG Pub NO 2020/0026382) in further view of Choi et al (PG Pub NO 2015/0109006)

As in claim 3, Chou et al in view of Zhang et al discloses the digitizer of claim 1,[ (Chou et al, Par 0089) and (Zhang et al, Par 0031, 0040-0045) discloses touch electrodes formed of a metal material], but fails to explicitly discloses the first sub-line portion and the second sub- line portion comprise copper, and the third sub-line portion comprises a conductive filler and a flexible polymer. However Choi et al (Par  0054, 0061) discloses conductive structure can be made from copper, silver, gold, or mixtures thereof; and other portion (conductive strips) is made out of conductive nanostructures dispersed in a flexible support material made out of polymer that is virtually any flexible polymer. Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Chou et al in view of Zhang et al touch electrode with the teaching of Choi et al wherein said sub-line (i.e. electrodes) are formed out of particular material as an alternate method of forming touch electrodes using copper and  flexible polymer to yield same predictable result (i.e. conduct signal using conductive material (i.e. copper) and use flexible material (i.e. polymer) to allow said electrode archive flexibility.

As in claim 4, Chou et al in view of Zhang et al in further view of Choi et al discloses the digitizer of claim 3, wherein the conductive filler comprises at least one of copper, silver, and graphite. (Choi et al, Par 0054) discloses conductive filler comprises graphene.

As in claim 5, Chou et al in view of Zhang et al in further view of Choi et al discloses the digitizer of claim 4, wherein the flexible polymer comprises at least one of a styrene-butadiene rubber, a butadiene rubber, a butyl rubber, a silicone rubber, and a urethane rubber. (Choi et al, Par 0053-0054) discloses flexible polymer comprises silicone rubber

As in claim 8, Chou et al in view of Zhang et al discloses the digitizer of claim 1, but fails to disclose the third sub-line portion has a width equal to or greater than about 3 millimeters and smaller than about 15 millimeters in the second direction. However (Choi et al, Par 0055) discloses conductive strips have a width of 3 mm. Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Chou et al in view of Zhang et al touch electrode with the teaching of Choi et al wherein the third sub-line portion has a width equal to 3mm in order to archive desired size of sub-line portion in said device.

As in claim 9, Chou et al in view of Zhang et al discloses the digitizer of claim 1, but fails to disclose each of the first base layer, the second base layer, and the third base layer comprises polyimide. However, (Choi et al, Par 0005) discloses mounting the sensors on a flexible substrate or using polyimide layers as a connecting material between silicon-diaphragm sensors can also increase the flexibility of the sensors. Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Chou et al first base layer, the second base layer, and the third base layer to have polyimide in order to increase the flexibility of said device. 

8.        Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (PG Pub NO 2021/0240326) in view of Zhang et al (PG Pub NO 2020/0026382) in further view of Jung et al (PG Pub NO 2020/0097128)

As in claim 14, Chou et al in view of Zhang et al discloses the digitizer of claim 1. But fails to disclose the first sensing line is not disposed in the folding area, and only the third sub-line portion of the second sensing line is disposed in the folding area. However Jung et al (Fig 3 ) discloses only one set of electrode is disposed in the folding area of said device. Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Chou et al in view of Zhang et al with the teaching of Jung et al such that only folding portion of second sensing line is disposed in the folding area in order to minimize damage to foldable electrodes in a folding region by using less electrodes. 
Allowable Subject Matter

9.        Claim(s) 7, 11, 12 and 13  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                                 08/27/2022